The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Remarks
This Office Action is in response to the claims set filed 12/01/2020. Claims 1-32 are previously cancelled. Claims 33 and 42 have been amended. No claims have been added or cancelled. . Claims 33 and 40-42 are still pending in the current rejection, with claims 33 and 42 being independent.
The affidavit under 37 CFR 1.132 filed 01/02/2019 is insufficient to overcome the rejection of claims 33 and 40-42 based upon the prior art to Strother and Tucker as applied under 35 U.S.C. 103 (a) as set forth in the last Office action because:  It states that the claimed subject matter solved a problem that was long standing in the art.  However, there is no showing that others of ordinary skill in the art were working on the problem and if so, for how long.  In addition, there is no evidence that if persons skilled in the art who were presumably working on the problem knew of the teachings of the above cited references, they would still be unable to solve the problem. See MPEP § 716.04. In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 33 and 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,707,387. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the cited Patent disclose a method for administering an electrical stimulus that is similar to the method of the pending claims, with similar stimulation parameters and targets.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 33, 40-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over United States Patent Application Pub. No. US 2008/0065182 A1 to Strother et al. (hereinafter referred to as “Strother”), in view of United States Patent Application Pub. No. 2012/0041513 A1 to Tucker et al. (hereinafter referred to as “Tucker”), United States Patent Application Pub. No. US 2009/0048651 to Andino et al. (hereinafter referred to as “Andino”), and United States Patent No. 5,755,750 to Petruska et al. (hereinafter referred to as “Petruska”).
Referring to claim 33, Strother discloses a method of reducing or preventing diastolic flow reversal in an artery in a leg of a patient, (e.g. paragraph [0029] discloses the summary of Strother's invention, which provide treatment for various diseases including peripheral arterial disease and cardiac disease), the method comprising administering an electrical stimulus to a nerve to cause isometric contraction of the muscles (e.g. Figs 20-22, paragraphs [0202-0208] “The coordinated stimulation system 150 is adapted to provide coordinated stimulation of targeted muscles to induce isometric contractions”). 	Referring to the limitation wherein the electrical stimulus is administered to only one nerve and said nerve is stimulated from a single stimulation point, Strother discusses an example wherein a pulse generator can be implanted in a minimal invasive way in association with a lead/electrode in electrical conductive contact with peripheral motor nerves that innervate the muscle; the pulse generator can be programmed to provide a single channel electrical stimulation to peripheral motor nerves that innervate the triceps muscle to cause isometric contraction of the muscles (paragraphs [0195-0198], Fig. at least one electrode for administering an electrical stimulus to opposed leg muscles of a patient...and a control means for activating the electrode to administer an electrical stimulus to the muscles sufficient to cause the muscles to contract isometrically" (e.g. paragraph [0063]), wherein the term "at least one electrode" implies that it is known in the art to cause isometric contraction of the muscles by administering electrical stimulus to only one nerve from a single stimulation point). As for the limitation wherein the electrical stimulus is administered to a nerve innervating the opposed leg muscle, Tucker further states that “stimulus is applied to a single nerve location which stimulates opposed muscles” (e.g. paragraph [0076]). Tucker also teaches the limitation wherein the electrical stimulus may be at a frequency of from 1 to 3 Hz and a current of between 1 and 100 mA (e.g. paragraphs [0050-0051] states that a typical electrical stimulus may be at a current of between 0 to 100 mA, preferably 0 to 50 mA, more preferably 1 to 40 mA, and most preferably between 1 to 20 mA, and a frequency of 0.01 to 100 Hz, preferably 0.1 to 80 Hz, more preferably 0.1 to 50 Hz; and most preferably 0.1 to 5 Hz). Alternatively, Petruska teaches that it is well known in the art for stimulating electrode pairs to have different polarity, with at least one positive electrode and at least one negative electrode, wherein the user may easily assign the polarity of the electrode as needed (e.g. see e.g. col. 4, lines 10-46 of Petruska). It would have been obvious for one with ordinary skill in the art at the time the invention was made to modify the stimulation process as taught by Strother to consider the teaching stated in Tucker to administer electrical stimulus to a single nerve from a single stimulation point using the stimulation parameter as discussed above, since such modification would be applying a known technique to a known method yielding the predictable result of conducting a treatment that is minimally invasive. 
Referring to claims 40 and 41, Tucker further teaches the limitation wherein the electrical stimulus has a frequency of 1 Hz and a current of from 15 to 30 mA (e.g. paragraphs [0050-0051] stats that the stimulus may have a frequency of 0.1 to 1 Hz and current from 1 to 40 mA). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the method so that electrical stimulus is at a specific stimulation parameter of 28 mA and 1Hz, since it has been held that Prior Art ranges that include claimed ranges, provide prima facie case of obviousness. In re Woodruff, 919F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Referring to claim 42, Strother discloses a method of reducing or preventing diastolic flow reversal in an artery in a leg of a patient, (e.g. paragraph [0029] discloses the summary of Strother's single channel electrical stimulation to peripheral motor nerves that innervate the triceps muscle to cause isometric contraction of the muscles (paragraphs [0195-0198], Fig. 8). Strother did not specifically states that the stimulation would only be applied to only one nerve, wherein said nerve is stimulated from a single stimulation point, this limitation is disclosed by Tucker, which provides a method and device for causing isometric stimulation of the leg muscles to promote blood flow, wherein the device comprises “at least one electrode for administering an electrical stimulus to opposed leg muscles of a patient...and a control means for activating the electrode to administer an electrical stimulus to the muscles sufficient to cause the muscles to contract isometrically" (e.g. paragraph [0063]), wherein the term "at least one electrode" implies that it is known in the art to cause isometric contraction of the muscles by administering electrical stimulus to only one nerve from a single stimulation point. Paragraph [0076] further states that “stimulus is applied to a single nerve location which stimulates opposed muscles”). Tucker also teaches the limitation wherein the electrical stimulus may be at a frequency of from 1 and a current of between 1 and 100 mA (e.g. paragraphs [0050-0051] states that a typical electrical stimulus may be at a current of 1 to 40 mA and a frequency of most preferably 0.1 to 5 Hz)). As for the limitation wherein the positive electrode is shaped and . 
Response to Arguments
Applicant's arguments filed 12/01/2020 have been fully considered but they are not persuasive. Regarding the Examiner’s rejection of claims 33 under 35 U.S.C. 103(a) as unpatentable in view of Strother, Tucker and Petruska, the Applicant argues that the cited reference fails to disclose all the features of the claimed invention, specifically the limitation wherein the single positive electrode can be shaped and positioned to provide the positive electrode on either side of the single negative electrode. The Examiner submits that this feature is taught by Tucker and the newly cited prior art to Andino, as Tucker that the negative electrode may be the central electrode located at the stimulation point and a selectable array of positive electrodes may be arranged radially or spirally around the central negative electrode (e.g. paragraph [0073-0075]), but failed to states that the positive electrode is a single positive electrode. This limitation is taught by Andino, which discloses a medical electrode system. Referring to Fig. 5, Andino discloses an electrode system 130 with a center electrode 134 and external electrode 136, the electrodes are connected to control module 138. External electrode 136 is assembled from a plurality of electrodes 136a-136m, wherein all electrodes 136 are connected such that any voltage applied by the control module to electrode 136a is substantially equally applied to the entire external electrode (e.g. paragraphs [0050-0051]). Andino further states that the electrodes may be provided in preformed shape and size as need to interface with the selected body part, as shown in Fig. 6 (paragraph [0057]).
In response to applicant's argument that the Tucker, Strother, and Petruska do not disclose the effect of the electrode arrangement (i.e. improved comfort and patient compliance), a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
 Regarding the feature wherein the electrical stimulus is administered to a nerve innervating opposed leg muscle to cause isometric contraction of the muscles. The Examiner submits that this limitation is taught by Tucker, which provides a method and device for causing isometric stimulation of the leg muscles to promote blood flow, wherein the device comprises "at least one electrode for administering an electrical stimulus to opposed leg muscles of a patient...and a control means for activating the electrode to administer an electrical stimulus to the muscles sufficient to cause the muscles to contract isometrically" (e.g. paragraph [0063]), wherein the term "at least one electrode" implies that it is known in the art to cause isometric contraction of the muscles by administering electrical stimulus to only one nerve from a single stimulation point. Paragraph [0076] further states that "stimulus is applied to a single nerve location which stimulates opposed muscles").
As for the rejection regarding the limitation wherein the stimulation is conducted by a positive and a negative electrode where positive electrode is larger than the negative electrode, the Examiner cited Petruska, which discloses a method for applying a direct electric current to a nerve using an anode and a cathode attached to the nerve, wherein the anode is preferred to be a narrow electrode and the cathode is preferred to be larger than the anode in size (e.g. col. 4, lines 10-46). The cited disclosure of Petruska, combined with the teaching of Strother and Tucker as discussed above, would read on a method for administering an electrical stimulus having a frequency of 1 Hz and a current between 1 and 100 mA by means of a negative and positive electrode to a nerve innervating opposed leg muscles, wherein said positive electrode is larger than said negative electrode. The Examiner disagree with the Applicant’s statement that Petruska’s device have the cathode typically be the negative electrode, since it contradicts with the language of Petruska’s disclosure, which states that the anode electrode is connected to the positive output terminal and the cathode electrode is connected to the negative output terminal (see claim 1 of Petruska). The Applicant is reminded that it is the language of the claims what defines the patentable subject matter, not the detailed description of the invention or the explicitly recited in the claim, is quite different from reading limitations of the specification into a claim, to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the language of the claim. In re Prater, 162 USPQ 541 (CCPA 1969).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH DUC GIA PHAM whose telephone number is (571)270-1789.  The examiner can normally be reached on 11:00 am - 7:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINH DUC G PHAM/Examiner, Art Unit 3792           
/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792